DETAILED ACTION
This is the second Office Action regarding application number 16/649,979, filed on 03/23/2020, which is a 371 of PCT/CN2018/107709, filed on 09/26/2018, and which claims foreign priority to EP 17194074.5, filed on 09/29/2017.
This action is in response to the Applicant’s Response dated 12/30/2021.
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 16, 17, 19, and 21-35 are currently pending.
Claims 1-15, 18, and 20 are cancelled.
Claim 16 is amended.
Claims 25-35 are withdrawn.
Claims 16, 17, 19, and 21-24 are examined below.
The rejection of claims 16-24 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.

No claim is allowed.

Response to Arguments
The Applicant’s arguments filed 12/02/2021 and 12/30/2021 have been carefully considered but they are moot in light of the Office’s new ground(s) of rejection. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over CARDI (US 2016/0126407 A1) in view of SHIN (US 2013/0025661 A1) and BASOL (US 7,795,067 B1).
Regarding claim 16, CARDI teaches a thin-film solar module, comprising: 
a substrate (glass substrate 5) and a layer structure (2/3/4) applied thereon, the layer structure comprising 
a rear electrode layer (electrode 4), 
a front electrode layer (transparent conducting film 2), and 
an absorber layer (absorber 3) arranged between the rear electrode layer and the front electrode layer (Fig. 3); and 
serially connected solar cells formed in the layer structure by patterning zones having a rear electrode layer section (patterning zones 12/13/14), 
wherein the layer structure comprises at least one linear decoating region (transparency zones 6, para. 71, Fig. 4) subdividing the serially connected solar cells into at least two solar cell strings, 
the at least one linear decoating region has an alternating sequence of optically transparent zones and electrode zones (see annotated Fig. 4 below indicating alternating transparency zones 6 and serially connected zones), 
each electrode zone having a rear electrode layer section (electrode zones all have the rear electrode layer section necessarily in order to interconnect the plurality of solar cells), and 
rear electrode layer sections of at least one pair of solar cells formed by one solar cell of a first solar cell string and one solar cell of the second solar cell string of the at least two solar cell strings are areally connected to one another by the rear electrode layer section of at least one electrode zone (connection gate 8 and connection buses 10/11).

    PNG
    media_image1.png
    273
    529
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    456
    613
    media_image2.png
    Greyscale

CARDI may not be expressly clear that the optically transparent zones are rear-electrode-layer-free and the electrode zones are absorber-layer-free, or that the at least 
SHIN teaches that optically transparent zones 570 are rear electrode 500 and absorber layer 300 free (Fig. 11).

    PNG
    media_image3.png
    322
    623
    media_image3.png
    Greyscale

BASOL teaches the application of linear decoating regions arranged perpendicular to patterning zones or oblique to the patterning zones at an angle different from 90 degrees, with a layer structure having a plurality of linear decoating regions in a parallel arrangement, and electrode zones that are rectangular and extend parallel to the patterning zones in an x-direction, wherein the electrode zones bridge a dimension of the at least one linear decoating region (Fig. 2A illustrates decoating regions arranged in in parallel lines perpendicular to a series of patterning zones; with rectangular electrode zones represented by 110 and 114; and the electrode zones 

    PNG
    media_image4.png
    375
    578
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    627
    527
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CARDI and create the optically transparent zones free of material from the rear electrode and absorber layers as taught by SHIN to enhance light-transmitting efficiency (SHIN, para. 58).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CARDI further and arrange the linear decoating regions and patterning zones as taught by BASOL to provide for a light transparent thin film solar module with controllable transparency (col. 3, ll. 48-59 and col. 6, ll. 31-49).

Regarding claim 17, the combination of CARDI, SHIN, and BASOL teaches or suggests the thin-film solar module according to claim 16, wherein the optically 

Regarding claim 18, the combination of CARDI, SHIN, and BASOL teaches or suggests the thin-film solar module according to claim 16, wherein the at least one linear decoating region is arranged perpendicular to the patterning zones or oblique to the patterning zones at an angle different from 90 degrees (the decoating region and its transparent zone is arranged perpendicular, CARDI, Fig. 4).

Regarding claim 19, the combination of CARDI, SHIN, and BASOL teaches or suggests the thin-film solar module according to claim 16, wherein the rear electrode layer sections of the at the least one pair of solar cells are not areally connected to one another by the rear electrode layer section of at least one other electrode zone (CARDI’s figures illustrate that the rear electrode layer is fully scribed and not areally connected to the next solar cells).

Regarding claim 20, the combination of CARDI, SHIN, and BASOL teaches or suggests the thin-film solar module according to claim 16, wherein the layer structure has a plurality of linear decoating regions in a parallel arrangement (CARDI illustrates a plurality of decoating regions/transparent zones arranged in parallel in Fig. 4).

Regarding claim 21, the combination of CARDI, SHIN, and BASOL teaches or suggests the thin-film solar module according to claim 16, wherein at least one optically 

Regarding claims 22-24, the combination of CARDI, SHIN, and BASOL teaches or suggests the thin-film solar module according to claims 16 and 21, wherein a ratio of the total area of the optically transparent zones to the total area of the edge zones is greater than 1 (claim 22), wherein a ratio of the total area of the optically transparent zones to the total area of the edge zones is greater than 10 (claim 23), or a ratio of the total area of the optically transparent zones to the total area of the solar cells is in a range from 0.05 to 0.5 (claim 24).
However, CARDI teaches that the arrangement and distances between each of the transparent zones can be chosen arbitrarily based on a desired image (para. 72), and teaches also that the shape and pattern of the transparent zone may be selected as desired “as a matter of design choice” (para. 56).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify CARDI so that the ratios of transparent zone area to edge zone and solar cell areas are optimized and selected, including to ratio values within the claimed ranges, as a routine matter of design choice and because the prior art recognizes these ratios of dimension as result effective variables. The examiner further notes that the applicant does not present any evidence or data demonstrating criticality of the claimed ratio ranges, or that the particular ranges provide any specific value or utility unrecognized by the prior art. BASOL also suggests to skilled artisans that the 


Conclusion
No claim is allowed.
The Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ANGELO TRIVISONNO whose telephone number is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721